NM NN NH ND NH HD BF BH BE BH pe pe ep Pp EP
oY SH Fh WHY FPF OC © OAH HO &® WwW DH FE OO

© OT nu bk WD

 

 

ROGER A. BERGMANN
STATE BAR NO. 733

4947 W.LAKERIDGE TERRACE LANE
RENO, NV 89509

ATTORNEY FOR CHAD BLANCHARD, WATER MASTER
UNITED STATES DISTRICT COUR
FOR THE DISTRICT OF NEVADA

THE UNITED STATES OF AMERICA ) :
) ORDER FOR ADDITIONAL
Plaintiff, } FUNDING REGARDING —
/ } ADMINISTRATION OF
Vs. } TRUCKEE RIVER
} OPERATING AGREEMENT
) FOR CALIFORNIA
)
)

PROJECTS FUND

ORR WATER DITCH COMPANY, et. al.)

Defendant.
3:73-CV-0003LDG
1, Whereas, the commencement of the Operation of the
Truckee River Operating Agreement (TROA} was on December 1,

2015 under the management of the Federal Water Master; and

2. Whereas, TROA Section 2,C(f)(1) and Section 2.¢
(£) (23 provide for the establishment of a Habitat
Restoration Fund consisting of at least $50,000 per year
beginning in Year 2 following TROA implementation for a
period of 30 years; and

3. Whereas, the Federal Water Master/TROA
Administrator, CHAD BLANCHARD, has included $50,000 for the
first annual Habitat Restoration Fund line item as set

forth in Exhibit “C” of the budget for First Year TROA

en

 

 
NNN NNN NN DN BF FP BE eB BP eH PP Bp ep pe
oat nA oO &® WHY FH OO 6 OI MH HM B® Ww HF

© OAH HM bh WH PB

 

 

Operations, approved by the Court on September 15, 2010;

and

4, Whereas, the annual amount of at least $50,000,
but no more that $100,000 will be included in the TROA
Administrator's annual budget and will be adjusted annually
in accordance with TROA Section 2.C(f) (1); and

5. Whereas, the first distribution of funds was made
available during calendar year 2017, and the final (30)
distribution will be available after December 2045 (during
calendar year 2046); and

6. Whereas, TROA defines the initial recipient of

Habit Restoration Funds to be the State of California; and

7. Whereas, the State of California has identified
that additional funds are necessary to support additional
projects along with its commitment as set forth in TROA
Section 2.C{(f} (2).

8. The State of California agrees to pay to the
Federal Water Master, when such funds are available, the
additional sum of TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000.00), to be used for the period beginning October
1, 2019, until the funds are exhausted. Such funds shall be
set aside by the Federal Water in a separate and distinct

bank account known as the CALIFORNIA PROJECTS FUND, and

 

 
© O I HD UW FP W NY FF

NNN NY NY NY NNN FP BP BP BE BP BP BP BP BP RP
oI DS OU B® WH FP OHO MO IY HU B® WD PF OO

 

 

monies contributed by California shall be used only for

this purpose.

x
Agreed to by the State of California this & day

of Octvber 2019.

STATE OF CALIFORNIA

fo
By: SF ——

JUAN ESCOBAR

 

Principal Engineer, North Central Region Office Chief

Good cause appearing therefore, it is hereby Ordered this

_ 6s of fp ALerr 2090.

UNITED STAT DISTRICT JUDGE

 

By:

 

 

 
